DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10, 12-19, & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawakami (US PG Pub 2010/0314798; hereafter ‘798) in view of Okushima et al. (US PG Pub 2011/0042352; hereafter ‘352).
Claims 1 & 23: ‘798 is directed towards a method of controlling an imprint apparatus that forms a pattern on a substrate by contacting a mold with an imprint material on the substrate (title & abstract), the imprint apparatus comprising a driving unit configured to drive at least one of a substrate holder and a mold holder so as to bring a mold held by the mold holder into contact with the imprint material on the substrate (¶ 21) and an image capturing unit configured to capture an image (¶ 21), the method comprising: 
controlling the driving unit so that an adjustment surface of a test mold held by the mold holder comes into contact with an imprint material on a test substrate (¶ 35 & Fig. 9); 
capturing an image of the imprint material that is in contact with the adjustment surface of the test mold (¶ 35 & Fig. 9); 

‘798 does not teach details of the mold used and thus does not teach that the “the adjustment surface is a flat region without a pattern thereon of the contact region”.
However, ‘352, which is also directed towards imprint lithography (title) discloses an imprinting mold which is a flat mold free from any imprinting pattern for use in an imprinting apparatus (see ¶s 52 & 70 & Figs 3A-C). 
It would have been obvious to one of ordinary skill in the art at the time of filing to use the mold of ‘352 in the process of ‘798 such that the test mold of ‘798 comprises an adjustment surface which is a flat region without a pattern thereon of the contact region because the mold of ‘352 is an art recognized imprinting mold and thus would have predictably been suitable as the mold in the imprinting process of ‘798.
Claim 2: ‘798 discloses a controlling a curing unit to cure the imprint material that is in contact with the adjustment surface of the test mold before capturing the image (‘798 teaches that the image can be captured before or after curing, see ¶ 35).
Claim 3: The test mold further includes an alignment mark is arranged on a mark region thereof, wherein the adjustment information further includes an evaluation of alignment performance by detecting the alignment mark (¶ 21, ‘798).
Claim 4: The step of controlling the image capturing unit is performed  in a state where the adjustment surface of the test mold is in contact with the imprint material in a non-cured state on the test substrate (¶ 35, ‘798).
Claim 5: The flat region is 100% of the contact region of the test mold (see ¶s 52 & 70 & Figs 3A-C, ‘352).
Claim 9: The defect includes a defect caused by contamination by a chemical substance (the defect can be dust – i.e. a chemical substance; ¶ 35, ‘798).
Claim 10: The defect includes a defect caused by a particle (the defect can be dust – i.e. a particle; ¶ 35, ‘798).
Claim 12: The imprint apparatus includes an imprint material supply unit configured to supply the imprint material on the substrate, and wherein the adjustment information is used for adjustment of the imprint material supply unit (¶s 22 & 35).
Claim 13: The adjustment information is used for adjustment of a time for curing the imprint material after the mold is in contact with the imprint material supplied on the substrate (the adjustment information is used to determine if the imprint material is cured or not; ¶ 35, ‘798).
Claim 14: The adjustment information is used for adjustment of a parameter for controlling contact and separation between the imprint material on the substrate and the mold (the adjustment information is used to determine if the imprint material is cured or not prior to disengaging the mold; ¶ 35, ‘798)..
Claim 15: The adjustment information is used for adjustment of a relative angle between the substrate and the mold (¶s 20, 25, & 35).
Claim 16: The process can be repeated based on the observation and adjustments (¶ 35).
Claim 18: The adjustment information is output by comparing each value of a plurality of pixels of the captured image with a threshold value (abstract and ¶s 8 & 28, ‘798).
Claim 19: The adjustment information is output by comparing the captured image with a reference image prepared in advance (abstract and ¶s 8 & 28, ‘798).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘798 in view of ‘352 as applied above, and further in view of Subramanian et al. (US Patent 7,295,288; hereafter ‘288).
Claim 8: As discussed above, ‘798 discloses detecting a defect.
‘798 does not teach that the defect is a void.
However, ‘288, which is also directed towards imprint lithography (title) discloses that defects in lithography processes include bubbles (i.e. voids in the resin) as well as contamination which both affect film quality (see col. 1, lines 50-65).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the method of ‘798 to detect voids in the imprinting process because as recognized by ‘288, voids and contamination are recognized defects which are monitored and the monitoring of voids would have predictably improved the results of the process.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ‘798 in view of ‘352 as applied above, and further in view of Oda et al. (US PG Pub 2015/0224703; hereafter ‘703).
Claim 11: The adjustment information is used to determine if the process is repeated (if dust is detected, the process is repeated; ¶ 35).
‘798 does not teach that the imprint apparatus includes a purge gas supply unit configured to supply purge gas between the substrate and the mold, and wherein the adjustment information is used for adjustment of the purge gas supply unit.
However, ‘703, which is also directed towards imprinting (title) in which a mold is brought into contact with a curable resin (abstract) discloses adding a purge gas system to the imprint apparatus which is configured to purge gas between the substrate and the mold (see Figs. 2 & 3) in which the gas purge reduces dust contamination (¶s 129 & 136).

As discussed above, ‘798 teaches that the adjustment information is used to determine if there is dust and then whether to repeat the process and thus the combination teaches that the adjustment information is used for adjustment of the purge gas supply unit because if the process is repeated the purge gas is repeated as well.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-19, & 23  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712